Case 9:20-md-02924-RLR Document 3062-2 Entered on FLSD Docket 03/17/2021 Page 1 of 7




                              EXHIBIT B
                       Case 9:20-md-02924-RLR Document 3062-2 Entered on FLSD Docket 03/17/2021 Page 2 of 7

                                                                   Exhibit B – Modification of PTO 30

                            Deadline


New                         March 31, 2021        Plaintiffs Identification of Tranche 1 custodians – Generic Manufacturer Defendants


New                         March 31, 2021        Defendants’ Completion of Production of ALL outstanding late Tranche 1 Custodial Files which
                                                  were due by 12/31/20 under PTO 471


New                         April 7, 2021         Deadline to reach agreement between Plaintiffs and individual Generic Manufacturer
                                                  Defendants on list of Tranche 1 custodians. If agreement is not reached, PTO 32 dispute
                                                  resolution hearing will be set April 8-12.


New                         April 30, 2021        Deadline for completion of Tranche 2 custodial file production – Brand Manufacturer
                                                  Defendants


PTO 30                      May 14, 2021          Parties begin discussions regarding process for selection of potential bellwether personal injury
                                                  cases




         1
          This deadline is necessary because, with the exception of Pfizer, none of the other Brand Defendants have completed their Tranche 1 custodial
         productions which were due by December 31, 2020, in accordance with PTO 47. These productions have been delayed by 3 months (Sanofi due to
         document destruction, BI due to unilateral custodial file collection cut off of 2/25/20 which was before the FDA recall in April 2020; and GSK due to
         unilateral custodial file collection cut off of 9/13/2019 (before the GSK global recall in the Fall of 2019 and the FDA recall in April 2020) and failure to
         run agreed upon search terms).
                      Case 9:20-md-02924-RLR Document 3062-2 Entered on FLSD Docket 03/17/2021 Page 3 of 7

                                                                 Exhibit B – Modification of PTO 30



New                        May 14, 2021         Deadline for completion of all non-custodial production - Brand Manufacturer Defendants2
                                                Brand Manufacturer Defendants shall certify a good-faith belief that all noncustodial ESI and
                                                documents requested by the Plaintiffs and/or ordered by this Court to be produced have been
                                                produced consistent with their obligations under the Federal Rules.

New                        May 31, 2021         Deadline for completion of Tranche 1 custodial file production – Generic Manufacturer
                                                Defendants


New                        June 15, 2021        Deadline for completion of all non-custodial production Generic Manufacturer Defendants3

New                        July 15, 2021        Completion of process and plan for selecting potential bellwether personal injury cases and
                                                core discovery with submission of either joint or competing proposals to the Court.
New                        Upon entry of        Selection of 1st grouping of Bellwether personal injury pool cases with Bellwether Core
                           Order setting        Discovery to be concluded by January 31, 2022.
                           forth process for
                           selection 1st Pool
                           Bellwether PI
                           cases and Core
                           Discovery

PTO 30                     December 20,             •   Deadline for completion of all fact discovery of Defendants and fact discovery related to
                           2021                         class certification

                                                    •   Plaintiffs’ class certification motions and expert reports


         2
           The only exception is for the BI Promeco hard copy documents. Currently, all Brand Defendants, with the exception of Pfizer, were either late or
         have not completed their Non-custodial document production. BI has indicated that it will take another 4-5 months to be able to produce these
         documents due to COVID restrictions. This production includes batch testing including chromatography and chromatograms, stability testing and
         other critical documents.
         3
           An additional schedule will need to be implemented regarding discovery relating to foreign affiliate defendants after ruling by the Court on motions
         relating to personal jurisdiction. Currently, Generic Defendants are objecting to any discovery related to these foreign affiliates.
                     Case 9:20-md-02924-RLR Document 3062-2 Entered on FLSD Docket 03/17/2021 Page 4 of 7

                                                              Exhibit B – Modification of PTO 30



PTO 30 Modification      December 20,        Plaintiffs’ expert reports on general causation and provision of three (3) dates on which each
Deadline Extended from   2021                expert is available for deposition.
8/2/2021
New                      January 31, 2022    Completion of Bellwether Core Discovery; Selection of First Bellwether Trial Cases for first
                                             grouping.

PTO 30                   February 4, 2022    Completion of depositions of Plaintiffs’ class certification experts


PTO 30 Modification      February 4, 2022    Defendants’ expert reports on general causation and provision of three (3) dates on which each
Deadline Extended from                       expert is available for deposition
9/21/2021

PTO 30 Modification      February 25, 2022   Plaintiffs’ rebuttal reports, if any, on general causation
Deadline extended from
10/12/2021


PTO 30                   March 21, 2022      Defendants’ Oppositions to Plaintiffs’ class certification motions and expert reports

                                             Defendants’ Daubert motions directed to Plaintiffs’ class certification experts


New                      March 25, 2022      Completion of discovery for Final First Group Bellwether Trial Cases.


PTO 30                   April 21, 2022      Completion of depositions of Defendants’ class certification experts


PTO 30 Modification      April 21, 2022      Completion of expert depositions on general causation
Deadline extended from
12/13/2021
                           Case 9:20-md-02924-RLR Document 3062-2 Entered on FLSD Docket 03/17/2021 Page 5 of 7

                                                                Exhibit B – Modification of PTO 30



PTO 30 Modification           April 28, 2022   Daubert motions on general causation
Deadline Extended from
12/20/21



New                           April 29, 2022   Plaintiffs’ Disclosure of Case Specific Expert Reports for Bellwether Trial Cases and two available
                                               dates for depositions of each expert.

New                           May 27, 2022     Defendants’ Disclosure of Case Specific Expert Reports for Bellwether Trial Cases and two
                                               available dates for depositions of each expert.


                                                   •   Plaintiffs’ replies in support of class certification motions and rebuttal expert reports, if
PTO 30                        June 4, 2022             any, on class certification.

                                                   •   Plaintiffs’ Oppositions to Defendants’ Daubert motions directed to Plaintiffs’ class
                                                       certification experts.

                                                   •   Plaintiffs’ Daubert motions directed to Defendants’ class certification experts.


New                           June 20, 2022    Plaintiffs’ Case Specific Rebuttal Reports for Bellwether Trial Cases


PTO 30 Modification           June 30, 2022    Oppositions to Daubert Motions on general causation
Deadline Extended from
3/21/2022
*reduced amount of time
to 60 days instead of 90
days which was in PTO 30
                       Case 9:20-md-02924-RLR Document 3062-2 Entered on FLSD Docket 03/17/2021 Page 6 of 7

                                                                  Exhibit B – Modification of PTO 30



PTO 30                     July 5, 2022              •   Defendants’ Oppositions to Plaintiffs’ Daubert motions directed to Defendants’ class
                                                         certification experts.

                                                     •   Defendants’ replies in support of Daubert motions directed to Plaintiffs’ class
                                                         certification experts.



New                        July 15, 2022         Completion of case specific expert depositions for Bellwether trials

New                        July 25, 2022         Daubert Motions related to Case Specific Expert Reports for Bellwether Trial Cases


PTO 30 Modification
Deadline Extended from     July 30, 2022         Replies in support of Daubert Motions on general causation
4/21/2022



PTO 30                     August 3, 2022        Plaintiffs’ replies in support of Daubert motions directed to Defendants’ class certification
                                                 experts.


PTO 30                     14 days after         The Parties will submit final Bellwether Selection Plan to the Court4
                           General Causation
                           Daubert ruling

         4
          PTO 30 schedule as it stands does not provide dates or deadlines beyond Daubert rulings with the exception of the submission of the Plaintiffs’
         Bellwether Selection Plan. Therefore, Bellwether selection and case specific discovery will not begin until 14 days after Orders are issued in relation
         to Daubert. Under current PTO 30, this likely would not occur until June 2022 at the earliest and under Plaintiffs’ proposed modified PTO 30, likely
         would not occur until September 2022, at the earliest. Consequently, the case specific expert reports and subsequent Daubert challenges will likely
         not take place until the Spring of 2023 and subsequently the first trial will not take place until at least the summer of 2023 under either the current
         PTO 30 or the modified PTO 30 attached as Exhibit C.
                     Case 9:20-md-02924-RLR Document 3062-2 Entered on FLSD Docket 03/17/2021 Page 7 of 7

                                                                     Exhibit B – Modification of PTO 30




New                       August 26, 2022          Oppositions to Daubert Motions related to Case Specific Experts for Bellwether Trial Cases

New                       September 16,            Replies in support of Daubert Motions on Case Specific Experts for Bellwether Trial Cases
                          2022
New                       November 18,             Dispositive Motions related to Bellwether Trial Selections
                          2022
New                       February/March           First Trial(s)5
                          2023




      5
       A more robust and detailed pretrial schedule for final pretrial matters, exhibit lists, motions in limine, and deposition designations will be the subject of a
      subsequent PTO. The parties will meet and confer with the Special Master and submit a joint proposal to the Court on or before December 1, 2022.
